                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 TONEY KELSEY,
     Petitioner,

          v.
                                                              No. 3:19-cv-02013 (JAM)
 JANET C. HALL,
      Respondent.


           ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

         Petitioner Toney Kelsey has filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2241. Because the relief that Kelsey seeks must be pursued by means of a motion for post-

conviction relief pursuant to 28 U.S.C. § 2255 rather than by way of a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241, I will dismiss the petition without prejudice to re-filing of a

motion for post-conviction relief pursuant to 28 U.S.C. § 2255.

                                             BACKGROUND

         Kelsey was convicted after a jury trial on several charges before Judge Janet C. Hall in

the District of Connecticut. See United States v. Kelsey, No. 3:17-cr-36 (D. Conn.). On January

4, 2019, Judge Hall imposed a sentence of principally 15 years of imprisonment. Kelsey has filed

an appeal, which is pending before the Second Circuit. See United States v. Kelsey, 19-138 (2d

Cir.).

         Kelsey has now filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. His petition alleges the following claims, all arising from the indictment and trial before

Judge Hall: (1) that the indictment failed to allege enough facts; (2) that Kelsey was deprived of

his right to confront witnesses when one of his accuser’s statements was introduced into

evidence without the accuser coming to court to testify; (3) that there was an illegal search and

                                                  1
seizure without a warrant; and (4) that witnesses testified at trial without being put under oath.

Doc. #1 at 7-8.

                                             DISCUSSION

        A federal prisoner who seeks relief from a prison sentence has a choice of federal statutes

under which to file a court action. On the one hand, if the prisoner seeks to challenge the

lawfulness of his conviction and sentence as imposed by the judge (such as by raising a

challenge to the validity of the indictment, a guilty plea, a trial, or the length of sentence that the

judge imposed), then the prisoner may file a motion for post-conviction relief pursuant to 28

U.S.C. § 2255. On the other hand, if the prisoner seeks to challenge the lawfulness of how the

sentence has been executed or carried out by prison officials (such as by raising a challenge to

the calculation of good-time credits or the general conditions of prison treatment and

confinement), then the prisoner may file a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. See generally Poindexter v. Nash, 333 F.3d 372, 377 (2d Cir. 2003). If a prisoner

seeks to raise the first kind of challenge (i.e., a challenge to the lawfulness of his conviction and

sentence), he may not pursue such relief by means of a petition for a writ of habeas corpus under

28 U.S.C. § 2241 unless it is clear that a motion for post-conviction relief under 28 U.S.C. §

2255 is not procedurally allowed and unless a failure to allow the prisoner to seek such relief

would raise serious constitutional questions. Id. at 378.

        Kelsey has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. But

it is apparent from his claims that he disputes the lawfulness of his conviction and resulting

sentence rather than the manner in which prison officials are implementing the sentence. For the

kind of relief that Kelsey seeks, he should have filed a motion for post-conviction relief pursuant

to 28 U.S.C. § 2255 rather than a petition for a writ of habeas corpus pursuant to 28 U.S.C. §



                                                   2
2241.

          What should a court do when a prisoner like Kelsey errantly files a section 2241 petition

when he should have filed a section 2255 motion? One option is for a court to simply dismiss the

section 2241 petition and leave it to the prisoner to decide whether to re-file his claims as a

section 2255 motion. A second option is for the court to convert or recharacterize the section

2241 petition as a section 2255 motion and then proceed to adjudicate the action as if the

prisoner had properly filed a section 2255 motion. But because a federal prisoner is generally

restricted to litigating only one section 2255 motion, a court may not recharacterize a filing as a

section 2255 motion unless the court first warns the prisoner about this limitation and affords the

prisoner an opportunity either to withdraw the filing or amend it so that it contains all the section

2255 claims that the prisoner believes he has. See Castro v. United States, 540 U.S. 375, 383

(2003).

          Here, the first option makes the most sense: for the Court to simply dismiss Kelsey’s

section 2241 petition and let Kelsey decide if he wishes to re-file a section 2255 motion and

when he might wish to do so. A section 2255 motion may be filed up to one year after a

conviction becomes final. See 28 U.S.C. § 2255(f)(1). Because Kelsey’s conviction is still on

direct appeal and not yet final, he has plenty of time to file a procedurally valid section 2255

motion. But because it is likely that he will have only one opportunity to pursue a section 2255

motion, he might decide it is prudent to wait and see the outcome of his appeal before deciding

(if necessary) what claims he wishes to pursue to attack the validity of his conviction and

sentence. If Kelsey chooses to file a section 2255 motion, he should name the “United States of

America” as the defendant or respondent rather than name any particular judge or other official

involved in his criminal prosecution or trial.



                                                  3
                                           CONCLUSION

        For the foregoing reasons, the Court DISMISSES the petition for a writ of habeas corpus

without prejudice to filing of a timely motion for post-conviction relief pursuant to 28 U.S.C. §

2255. Because this procedural dismissal without prejudice does not raise a substantial question of

the denial of a constitutional right, see 28 U.S.C. § 2253(c)(2), no certificate of appealability

shall enter. The Clerk is directed to enter judgment in favor of the respondent and to close this

case. It is so ordered.

        Dated at New Haven this 13th day of January 2020.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  4
